Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
Regarding the 112(b) Rejection:  Applicant amended claims that overcome the current rejection.
Regarding the 103 Rejection:  Applicant argues that cited references of O’Neil and Chen do not teach each and every feature of independent claims 1, 8 & 15.  However at page 9 (last paragraph) thru page 10, Applicant states that O’Neil fails to teach receiving building information indicating at least one or an exterior shape or an exterior size of a building or portion of building corresponding to the area; determine a number of rooms or a size of a room within the building based on the locations of beacons within the space; and generate an overview map of the space based on the locations of beacons within the space, information about the exterior size and/or shape of the building, and initial room information.  Examiner disagrees to the Applicant’s argument.
O’Neil teaches at [0046] and Fig.2 that the server 104 receive the user location and send a list of floor plans associated with building proximate to the user location.  At [0048] O’Neil teaches that the indoor environment is defined by the outer edges of the room.  As the user walks through the indoor environment during a mapping operation, the wireless signal strength of each access point 302 are use to define a location of the user and obstacles within the room which meets the scope of “determine a number of rooms or a size of a room within the building based on the locations of beacons within the space”.  At [0050]-[0058], O’Neil teaches that the interface 500 displaying an indoor mapping which indicates the space based on the signal strength of access points as the user walking the floor plan which meets the scope of “generate an overview map of the space based on the locations of beacons within the space, information about the exterior size and/or shape of the building, and initial room information”.
See detail rejection as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (20160003626) in view of Chen (WO2020077850A1). 
With regard to claim 1, O’Neill discloses a method for generating an indoor map of an area (A system and method for mapping an indoor environment, see the abstract), the method comprising: 
receiving, by an apparatus, location information from a positioning system configured to determine a respective position of one or more components of the positioning system located al set locations within the area (client device 102 includes a wireless receiver 124 receives signals to identify signal strength to determine a location on the indoor environment, see at least [0033] +) ;
receiving, by the apparatus, building information indicating at least one of an exterior shape or an exterior size of a building or a portion of the building corresponding to the area (a floor plan image 138 depicts a areas of navigable and non-navigable area which are associated with a building and interior of the building when used in navigation and indoor mapping operation, see at least [0038]+, [0046]-[0047]+, and the floor plant of an indoor environment 300 indicates of a room, see at least [0048]+);
processing, by the apparatus, the location information to determine initial room information for the area, the initial room information (a) determined based at least in part on the set location within the area where the one or more component of the positioning system are located, and (b) configured to indicate at least one of a number of rooms or a respective size of one or more rooms in the area (the mapping application 114 identifies a user location and displays floor plan associated with the user location, see at least [0045], the user is prompted to select a floor plan which is provided an indoor environment with one or more obstacles, see at least [0045]-[0048]+)
generating, by the apparatus, an overview map of the area, wherein generating the overview map comprises determining one or more boundaries of the area, the one or more boundaries of the area determined based at least in part on (a) the set locations within the area where the one or more compositions of the positioning system are located, (b) the building information, and (c) the initial room information (the indoor environment is defined by the outer edges of the room as shown in Fig.3, wherein the wireless  access points 302 are used for location features and the location of user, see at least [0048] +, and Fig.2 shows a floor plan associated with particular building); 
generating, by the apparatus, the indoor map of the area based at least in part on correlating the location information associated with the overview map and the position associated with the map creation information (the mapping is generated to direct traveling from the starting location to a particular point, see at least [0050]+). 

O’Neill fails to teach receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system.
Chen teaches an indoor robot which receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system (the indoor area map stored inside the robot may be a map input by the user, see at least Example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify O’Neill by including receiving user inputs for providing map at least a specific type of room with position information based on the map and positioning system as taught by Chen for improving indoor map environment. 

With regard to claim 2, Chen teaches that the method according to claim 7 further comprising: causing transmission of a prompt for room configuration information based on the specific type of room; receiving room configuration information based on the prompt; and updating the indoor map of the area based on the room configuration information (In S302, receiving area identification result correction information sent by the preset terminal, and modifying the area identification result according to the area identification result correction information, see Fig.3, S301 thru S302).

With regard to claim 3, O'Neill teaches that the method according to claim 1 wherein the one or more components of the positioning system comprise one or more ultra-wide band beacons configured to provide for radio-based positioning (see at least [0039] +). 

With regard to claim 4, O’Neill teaches that the method according to claim 3, wherein one of the one or more ultra-wide band beacons is designated as a primary beacon from which the coordinates of the one or more ultra-wide beacons are based (see at least [0039]- [0042] +).

With regard to claim 5, O'Nell teaches that the method according to claim 3 further comprising: receiving a vertical dimension location of the beacon from at least one of a user inputs or a barometer: and correlating map creation information and the overview map based on the vertical dimension location of the beacon (see at least [0052)- [0053]). 

With regard to claim 6, O’Neill teaches that the method according to claim 1, wherein the map creation information comprises voice assistance information (see at least [0033] +)

With regard to claim 7, O'Neil teaches that the method according to claim 1, wherein the positioning system comprises at least one of a global navigation satellite system, a radio-based positioning, a camera-based system, or a hand drawing (see at least [0023]-[0046]).

With regard to claims 8 & 15, O'Neil discloses an apparatus for generating an indoor map of an area, the apparatus corn rising at least one processor and at least one nontransitory memory including computer program code instructions, the computer program code instructions (see Fig.1) configured to, when executed, cause the apparatus to: 
receive location information from a positioning system configured to determine a respective position of one or more components of the positioning system located at set locations within the area (a client device 102 includes a wireless receiver 124 receives signals to identify signal strength to determine a location or the indoor environment, see at least [0033] +),
receiving, by the apparatus, building information indicating at least one of an exterior shape or an exterior size of a building or a portion of the building corresponding to the area (a floor plan image 138 depicts a areas of navigable and non-navigable area which are associated with a building and interior of the building when used in navigation and indoor mapping operation, see at least [0038]+, [0046]-[0047]+, and the floor plant of an indoor environment 300 indicates of a room, see at least [0048]+);
processing, by the apparatus, the location information to determine initial room information for the area, the initial room information (a) determined based at least in part on the set location within the area where the one or more component of the positioning system are located, and (b) configured to indicate at least one of a number of rooms or a respective size of one or more rooms in the area (the mapping application 114 identifies a user location and displays floor plan associated with the user location, see at least [0045], the user is prompted to select a floor plan which is provided an indoor environment with one or more obstacles, see at least [0045]-[0048]+)
generating, by the apparatus, an overview map of the area, wherein generating the overview map comprises determining one or more boundaries of the area, the one or more boundaries of the area determined based at least in part on (a) the set locations within the area where the one or more compositions of the positioning system are located, (b) the building information, and (c) the initial room information (the indoor environment is defined by the outer edges of the room as shown in Fig.3, wherein the wireless  access points 302 are used for location features and the location of user, see at least [0048] +); 
generating, by the apparatus, the indoor map of the area based at least in part on correlating the location information associated with the overview map and the position associated with the map creation information (the mapping is generated to direct traveling from the starting location to a particular point, see at least [0050]+). 

O’Neill fails to teach receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system.
Chen teaches an indoor robot which receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system (the indoor area map stored inside the robot may be a map input by the user, see at least Example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify O’Neill by including receiving user inputs for providing map at least a specific type of room with position information based on the map and positioning system as taught by Chen for improving indoor map environment. 

With regard to claims 9 & 16, Chen teaches that the method according to claim 7 further comprising: causing transmission of a prompt for room configuration information based on the specific type of room; receiving room configuration information based on the prompt; and updating the indoor map of the area based on the room configuration information (In S302, receiving area identification result correction information sent by the preset terminal, and modifying the area identification result according to the area identification result correction information, see Fig.3, S301 thru S302).

With regard to claims 10 & 17, O'Neill teaches that the method according to claim 1 wherein the one or more components of the positioning system comprise one or more ultra-wide band beacons configured to provide for radio-based positioning (see at least [0039] +). 

With regard to claim 11, O’Neill teaches that the method according to claim 3, wherein one of the one or more ultra-wide band beacons is designated as a primary beacon from which the coordinates of the one or more ultra-wide beacons are based (see at least [0039]- [0042] +).

With regard to claims 12 & 18, O'Nell teaches that the method according to claim 3 further comprising: receiving a vertical dimension location of the beacon from at least one of a user inputs or a barometer: and correlating map creation information and the overview map based on the vertical dimension location of the beacon (see at least [0052)- [0053]). 

With regard to claims 13 & 19, O’Neill teaches that the method according to claim 1, wherein the map creation information comprises voice assistance information (see at least [0033] +)

With regard to claims 15 & 20, O'Neil teaches that the method according to claim 1, wherein the positioning system comprises at least one of a global navigation satellite system, a radio-based positioning, a camera-based system, or a hand drawing (see at least [0023]-[0046]).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh (20180067187) discloses a system for determining positions of indoor location beacons (see the abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662